Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakura (US Pub. 2017/00726461).

As per claim 1, Sakura discloses a method comprising: 

obtaining, using a processor, design data representing an object to be generated in a fabrication chamber of an additive manufacturing apparatus [abstract; Fig. 1-28; para 0003, 0009, 0060; a three-dimensional (3D) printing system includes a main controller including a CPU and a RAM (Random Access Memory) that temporarily stores 3D object data]; 

determining, based on the design data, that a part of the object is to be generated within a predefined portion of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly based on the design data, the intended 3D object is formed within a predefined portion of the fabrication chamber]; and 

responsive to said determining, generating, using a processor, data representing an ancillary element to be generated in the predefined portion between the part of the object and a wall of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly an auxiliary object (i.e., ancillary element) is formed between the 3D object and a wall surface].


As per claim 8, Sakura discloses an apparatus comprising: 

a processor [Fig. 3-4; para 0060; CPU] to: 

[abstract; Fig. 1-28; para 0003, 0009, 0060; a three-dimensional (3D) printing system includes a main controller including a CPU and a RAM (Random Access Memory) that temporarily stores 3D object data]; 

obtain information relating to dimensions of the fabrication chamber [Fig. 1-28; para 0050-0051; volume of the build chamber]; 

determine, based on the received data and the obtained dimensions, that a portion of the target object is to be generated within a defined threshold distance of part of a wall of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly based on the design data, the intended 3D object is formed within a predefined portion of the fabrication chamber]; and 

in response to said determining, generate data representative of a dummy object to be generated between the part of the target object and the part of the wall of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly an auxiliary object (i.e., dummy object) is formed between the 3D object and a wall surface].


As per claim 14, Sakura discloses A non-transitory machine-readable medium comprising instructions which, when executed by a processor, cause the processor to: 

acquire design data representing a target object to be generated in a fabrication chamber of an additive manufacturing apparatus [abstract; Fig. 1-28; para 0003, 0009, 0060; a three-dimensional (3D) printing system includes a main controller including a CPU and a RAM (Random Access Memory) that temporarily stores 3D object data]; 

establish, from the design data, that a separation between a part of the target object and part of a wall of the fabrication chamber is less than or equal to a threshold separation [abstract; Fig. 1-28; para 0090; inherent to the system as a predetermined clearance is provided between the auxiliary object and the build chamber wall]; 

responsive to said establishing, generate data representing an auxiliary element to be generated between the part of the target object and the part of the wall of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094; clearly an auxiliary object is formed between the 3D object and a wall surface]; and  WO 2019/190506PCT/US2018/024915 22 

control an additive manufacturing apparatus to generate the target object and the auxiliary element based on the design data and the generated data [abstract; Fig. 1-28].



As per claim 2, Sakura discloses further comprising: incorporating the data representing the ancillary element into the design data [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 3, Sakura discloses wherein generating data representing the ancillary element comprises: predicting, based on the design data, heat diffusion from the object [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094]; and determining a shape of the ancillary element based on the predicted heat diffusion [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 4, Sakura discloses wherein generating data representing the ancillary element further comprises: determining, based on the determined shape and the predicted heat diffusion, a thickness of the ancillary element [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 5, Sakura discloses wherein determining that a part of the object is to be generated within the predefined portion comprises arranging for at least part of the object to be generated within the predefined portion of the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 6, Sakura discloses further comprising: delivering the design data and the data representing an ancillary element to an additive manufacturing apparatus [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 7, Sakura discloses further comprising. processing successive layers of build material in the fabrication chamber so as to form successive layers of the object and of the ancillary element [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 9, Sakura discloses wherein the apparatus comprises an additive manufacturing apparatus [abstract]; and wherein the processor is further to: operate the additive manufacturing apparatus to generate the target object and the dummy object in the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 10, Sakura discloses wherein the apparatus comprises a computing apparatus [Fig. 3; para 0060]; and wherein the processor is further to: WO 2019/190506PCT/US2018/02491521deliver the data representative of a target object and the data representative of a dummy object to an additive manufacturing apparatus [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 11, Sakura discloses wherein, in order to generate data representative of a dummy object, the processor is to: estimate, based on the received data, a heat diffusion pattern associated with the object [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094]; and determine, based on the heat diffusion pattern, a shape of the dummy object [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 12, Sakura discloses wherein, in order to generate data representative of a dummy object, the processor is further to: determine, based on the determined shape and the [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].

As per claim 13, Sakura discloses wherein the processor is further to: present, to a user, a representation of an arrangement of the target object and the dummy object to be generated in the fabrication chamber [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094, 0104]; and enable a user to modify the data representative of the target object and the data representative of the dummy object [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094, 0104].

As per claim 15, Sakura discloses comprising instructions which, when executed by a processor, cause the processor to: determine, based on the design data, a size and shape of the auxiliary element to be generated, such that a thermal profile of the object while the object is being generated is substantially constant [abstract; Fig. 1-28; para 0072, 0077-0079, 0081-0094].


Short summary of the cited prior art by the examiner in PTO-892 form:
A. US-20150306666 discloses an additive manufacturing machine that can stably supply a powered material onto a support stage and can suppress contamination of the interior of a processing chamber with the powdered material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.